Citation Nr: 1527627	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Christopher C. Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2009 (PTSD) and October 2014 (hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the PTSD and hearing loss claims.

The Veteran was last afforded an examination for his service-connected PTSD in November 2009.  Subsequently, during his April 2015 hearing, the Veteran reported additional symptoms that were not mentioned at the 2009 examination.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's PTSD, and that it has been over five years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

With respect to the claim for an initial compensable rating for bilateral hearing loss, the Board notes that the claim for service connection for hearing loss was granted  in an October 2014 rating decision that assigned a non-compensable rating.  The Veteran submitted a notice of disagreement in March 2015, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since June 2011 with the claims file.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should       be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.

3. After undertaking the development above, the Veteran's claim for an increased rating for PTSD should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate 
period to respond thereto before the case is returned to the Board, if in order.

4. The AOJ should issue a statement of the case concerning the issue of entitlement to an initial compensable rating for bilateral hearing loss so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




